Citation Nr: 1811264	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence (NME) has been submitted to reopen the claim of service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to January 2002, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Seattle, Washington Regional Office of the Department of Veteran Affairs (VA).

In May 2017, the Veteran (and his wife) testified before the undersigned at a video conference hearing.  The hearing transcript is of record.

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2002 rating decision denied service connection for a cervical spine disability.

2.  Additional evidence received since the February 2002 rating decision raises a reasonable possibility of substantiating the claim.

3.  The medical evidence of record reflects that he has a current diagnosis of cervical spine disability.

CONCLUSIONS OF LAW

1.  The February 2002 rating decision, which denied service connection for a cervical spine disability, is final.  U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302,  20.1103 (2017).

2.  New and material evidence has been submitted to reopen the claim for service connection for a cervical spine disability diagnosed as "moderate severe degenerative changes of the C5-C7 disc spaces."  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for a cervical spine disability.  For the following reasons, the Board finds that reopening is warranted.

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows: "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold"). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In April 2012, the Veteran submitted a claim to reopen for service connection for a cervical spine disability.  In a February 2002 rating decision, the RO denied service connection because there was no current diagnosis of a cervical spine disability.  Since the February 2002 rating decision, new and material evidence has been received, namely medical evidence of a current diagnosis.  (See September 2011 VA treatment record).  Specifically, he was diagnosed with moderate severe degenerative changes of the C5-C7 disc spaces as described below no significant change since the prior study in 2009.  Degenerative changes result in degenerative signal change within the C6 and C7 vertebral body endplates."  The impression was "[s]table exam compared with 2009 with spinal canal and neuroforaminal stenosis spanning C5-C7 as above."

New and material evidence of a current diagnosis has been received.  Accordingly, this medical evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a cervical spine disability is reopened.



REMAND

A VA examination is warranted to determine if his current cervical spine disability is related to service and/or his service-connected disabilities.

The Veteran underwent a VA examination in August 2013.  The examiner diagnosed him with degenerative arthritis of the spine and cervical radiculopathy.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the in service injury.  He cited to the Veteran's STRs and private records and noted, in part, "Therefore in consideration of no neck injury in 2001; instead, a head injury with "NCD," confounding dates of onset of condition, with 05-13-13 note stating neck condition [was] due to sanding sheet rock, and temporal relationships, [therefore] it [was] less than likely that claimed condition [was] service connected."  The examiner's rationale is flawed because the Veteran has been service-connected for the thoracic spine for degenerative changes.  Further, a September 2011 VA treatment record reflects, via x-ray, a diagnosis of moderate severe degenerative changes of the C5-C7 disc spaces with an impression that it was a "[s]table exam compared with 2009 with spinal canal and neuroforaminal stenosis spanning C5-C7 as above."  Therefore, at the very least, the Veteran had a diagnosis of moderately severe degenerative changes of the C5-C7 disc space in, at least, 2009.  (See also September 2011 medical record from Madigan AMC-Fort Lewis).  It is unclear from the medical record whether the onset of the cervical degenerative changes occurred during or within one year of service (in that case he would be entitled to a presumption of service connection); or if the cervical disability was aggravated by service and/or his service-connected disabilities.  In other words, he injured himself in service from a BMX bike accident (as documented in his STRs) and then subsequently injured and/or reinjured himself post-service.  He has testified that he has had pain since service.  Therefore, the RO/AMC must obtain another VA examination on remand.

Finally, additional records should be obtained.  He testified that he had had constant cervical and neck pain since service.  He stated that he had seen a civilian doctor from 2001 to 2006 and naval hospital in Bremerton, Washington.  (See Hearing Transcript p. 13-14, 16).  He also stated he was treated at the VA hospital in Seattle, Washington and the clinic in Merrigan.  (See Hearing Transcript p. 9).  On remand, the RO/AMC should obtain any records during this time period and any other records that are not associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Healthcare System or Naval hospital, Tricare system, etc., dated from 2001 to 2006 (or any VA treatments records not associated with the claims file) forward.

2.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file, particularly from from 2001 to 2006.

3.  After the above treatment records have been obtained to the extent possible, schedule the Veteran for a VA cervical spine examination by an appropriate medical professional.

The examiner should review the Veteran's claims file in conjunction with the examination.  All appropriate testing should be conducted, and all findings should be reported in detail. 

First, the examiner should determine whether the Veteran has a current diagnosis of a cervical spine disability.

Next, the examiner should provide opinions as to the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability (if diagnosed) was caused by his service-connected degenerative disc disease of the lumbar spine and/or should or by the aggregate of his service-connected disabilities? 

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability (if diagnosed) was aggravated by his service-connected disabilities or by the aggregate of his service-connected disabilities? 

c)  Please opine as to whether the moderately severe degenerative changes of the C5-C7 disc space, which appears to be, at the very least, present in 2008/2009 was likely present during and/or within one year after service or is otherwise at least as likely as not related to service (50 percent or greater probability).

An explanation should be provided to support every opinion expressed.

4.  Review the medical examination report(s) obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered. 

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


